Revised 02-02-2017


                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )         CASE NO. 1:19cr132
                                                   )
                                                   )
                         PLAINTIFF,                )         JUDGE SARA LIOI
                                                   )
 vs.                                               )
                                                   )         TRIAL ORDER
 HARGIS HALL,                                      )
                                                   )
                                                   )
                        DEFENDANT.                 )

        The defendant has been arraigned in this matter. The Court now enters this Order to guide the

parties in the disposition of this matter.

                                   PRE-TRIAL CONFERENCE

        The pre-trial conference in this matter will take place in Courtroom 530, 2 South Main Street,

Akron, Ohio, on May 6, 2019 at 2:00 p.m. Lead counsel of record must be present and prepared

with full authority to discuss all aspects of the case, including any pending motions and trial

schedules. The defendant must be present.

                               PLEAS AND PLEA STATEMENTS

        No pleas pursuant to a written plea agreement will be taken after the date of the pre-trial

conference.

        If a defendant intends to enter a plea of guilty without a written plea agreement, then the

attorneys shall jointly provide the Court with a Plea Statement which includes the elements of the
offense(s) to which the defendant is pleading, as well as the maximum statutory penalties for the

offense(s).

                                              TRIAL

       The jury trial in this matter shall commence in Courtroom 530, 2 South Main Street, Akron,

Ohio, on May 20, 2019 at 8:00 a.m.

       The following instructions will govern the operation of the trial and the obligations of parties

and their counsel:

       1.      Trial Days

       Trials will begin at 8:00 a.m. and continue until 5:00 p.m., unless circumstances dictate

otherwise. A one (1) hour lunch break and two (2) fifteen minute breaks will be provided. Counsel

must promptly notify the Court=s staff of issues to be addressed by the Court outside the presence of

the jury so that trial may proceed with as few interruptions as possible. Accordingly, counsel should

expect to be present in the courtroom from 7:45 a.m. until 5:30 p.m. in order to address matters

outside the presence of the jury.

       All parties are to be present in the courtroom at all times when the jury is seated.

       2.      Stipulations of Fact and Preliminary Statements

       Counsel for the parties shall confer with one another in order to prepare written stipulations

as to all uncontested facts to be presented at trial to the jury or to the Court, as the case may be.

Stipulations of fact are strongly encouraged in order to eliminate the need for testimony of witnesses

as to facts which are not in dispute. Said stipulations shall be signed by both counsel as well as the

defendant and filed with the Court no later than seven (7) calendar days prior to the trial date.



                                                  2
        Counsel shall also prepare and submit a Joint Preliminary Statement (not to exceed two (2)

pages) describing the case in an impartial, easily understood and concise manner for use by the Court

either during voir dire or at the time the jury is impaneled. This statement will be used to set the

context of the trial for the jury and must be faxed to chambers (but not filed) no later than seven (7)

calendar days prior to the final pretrial conference date. The fax number for the Court’s chambers is

330-252-6058.

        3.       Motions and Trial Briefs

        Unless otherwise ordered by the Court, motions other than motions in limine shall be filed

within twenty-one (21) calendar days following the date of arraignment. Motions in limine, shall be

filed no later than seven (7) calendar days before the trial date. The Court does not look favorably

upon the practice of filing pro forma motions. It is expected that every motion filed will be based on

real factual need and be supported by a substantial foundation and that such foundation will be

explicitly stated in the motion pursuant to Local Criminal Rule 12.1.

        Trial briefs shall be filed no later than seven (7) calendar days before the trial date. A

complete trial brief includes: (a) a statement of the facts; (b) a complete discussion of the controlling

law together with specific citations of statutes and case law; and (c) a discussion of any evidentiary

issues likely to arise at trial.

        The header of every document in the electronic record of a case contains a “Page ID #” in the

upper right corner. Whenever a motion, brief or other filing makes reference to the record, it must do

so using that Page ID #. (E.g., a reference might be: “Doc. No. 22 at 1253.”)

        4.       Exhibits

        Counsel shall mark for identification purposes all proposed exhibits and material intended to

                                                   3
be used or offered during the course of the trial or hearing. All exhibits and/or material intended to

be used during the trial shall be marked for identification purposes with labels, available upon

request from the Office of the Clerk, and indexed.

       All parties shall mark exhibits with numbers and the name of the party (e.g., “1-

Government,” “1-Jones,” “1-Smith”). Joint exhibits shall use numbers followed by the word “Joint,”

e.g., 1-Joint, 2-Joint. The case number shall appear on the exhibit stickers. Any multi-page exhibit

must have numbers applied to each page for ease of identification.

       All documentary exhibits and/or papers intended to be used during the course of trial shall be

assembled in three-ring binders, with each document or paper properly marked at the lower right-

hand corner for identification purposes as described above.

       On the day the trial begins, counsel shall submit to the Court two (2) courtesy copies of all

proposed exhibits, along with an index (form attached hereto as “Appendix B”) containing a brief

description of each exhibit.

       Counsel shall exchange exhibits (see Appendix A) seven (7) calendar days before the trial

date. The exhibit lists shall list and briefly describe each item of documentary or physical evidence

which is to be offered.

       Any objections to a proposed exhibit shall be filed no later than three (3) business days before

the trial date. Such objections shall include a brief statement as to why the proposed exhibit should

not be permitted or admitted, as well as specific citations to pertinent case law or other legal

authority.

       Each attorney shall have a continuing obligation to supplement the party=s exhibit list

immediately upon learning of any additional exhibit. Exhibits not identified and exchanged prior to

                                                  4
trial shall not be introduced at trial, absent a showing of good cause. Where more than ten (10)

exhibits are offered by a party, it is required that counsel place all exhibit sets in a three-ring loose-

leaf binder/notebook with appropriately marked divider tabs and a table of contents.

        Exhibits themselves will not be filed with the Clerk of Court.

        5.      Witnesses

        Counsel shall submit to the Court a list of proposed witnesses (see Appendix B) seven (7)

calendar days before the trial date. The witness lists shall provide a brief description of each witness

and the purpose of witness’s testimony.

        Any objections to a proposed witness shall be filed no later than three (3) business days

before the trial date. Such objections shall include a brief statement as to why the proposed witness

should not be permitted, as well as specific citations to pertinent case law or other legal authority.

        6.      Voir Dire

        The Court will conduct initial voir dire of the panel and of individual panel members. The

Court will thereafter allow one counsel for each party to question the panel briefly on issues not

addressed by the Court.

        Proposed questions for the Court's voir dire must be filed no later than seven (7) calendar

days prior to the final pretrial conference date.

        7.      Jury Instructions

        Counsel are required to provide complete jury instructions to the Court including (1) the

general boilerplate instructions on issues such as credibility, burden of proof, etc.; (2) the law

applicable to the particular charges for which the defendant is on trial; (3) any interrogatories; and (4)

jury verdict forms.

                                                    5
       Counsel shall exchange proposed jury instructions no later than fourteen (14) calendar days

prior to the trial date. Counsel shall then confer regarding their respective proposals in an effort to

reach an agreement regarding as many jury instructions and interrogatories as possible.

       A single joint submission of jury instructions shall be filed no later than seven (7) calendar

days prior to the trial date, providing: (1) agreed upon instructions; (2) instructions proposed by

plaintiff, but opposed by defendants; and (3) instructions proposed by defendants, but opposed by

plaintiffs. All proposed instructions shall be supported by citations to legal authority.

       Such single joint submission of jury instructions and interrogatories to the Court shall be

made in writing as well as produced on a CD-ROM. The CD should be formatted for an IBM

compatible computer. The Court is equipped with Microsoft Word 2007. When submitting the CD to

the Court, to avoid accidental erasure, counsel are advised to alert the security guards when entering

the building. The CD may be brought and submitted to the Court at the final pretrial conference.

       8.      Jencks and Reciprocal Jencks Material

       Unless there is a well-founded concern for the safety of the witness, the parties are strongly

encouraged to provide Jencks and reciprocal Jencks material no later than the close of proceedings

the day before the witness is expected to testify.

       9.      Special Instructions to Counsel

       Any and all motions, responses, stipulations, objections, pleadings or memoranda filed or

required to be filed within two (2) business days of any plea, conference, hearing, final pretrial, or

trial, shall be faxed to chambers as well as to opposing counsel on the same day it is filed. If and

when a plea or change of plea is scheduled, the plea agreement shall be faxed to the Court not later

than one day prior to the plea.

                                                     6
       10.     Electronic Courtroom

       The Court is pleased to have one of the most technologically advanced courtrooms in the

United States. This courtroom features, among other things, the technology necessary to present

evidence in a video format. The Court encourages counsel to utilize this technology whenever

appropriate.

       Counsel bears the responsibility for developing proficiency with this technology well in

advance of trial.

       11.     Conduct of Counsel

       Pursuant to the Statement on Professionalism issued by the Supreme Court of Ohio on

February 3, 1997, counsel are directed to be courteous and civil in all oral and written

communications with each other and the Court. Pleadings or any other communications which do not

conform to this standard will be rejected.

       12.     Change of Address

       Counsel shall notify the Court and the Clerk of this Court by letter of any address and/or

telephone number changes to assure proper notification.


        IT IS SO ORDERED.


Dated: April 1, 2019
                                             HONORABLE SARA LIOI
                                             UNITED STATES DISTRICT JUDGE




                                               7
